— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered March 15, 1985, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the appeal is dismissed.
The defendant waived his right to appeal as a condition of the plea. Accordingly, the appeal is dismissed (see, People v Davison, 108 AD2d 820). To the extent that the defendant’s claim of ineffective assistance of counsel rests upon matters outside the record, such a claim may only be presented by way of a motion pursuant to CPL 440.10 (see, People v Kimble, 133 AD2d 849). Thompson, J. P., Brown, Fiber and Sullivan, JJ., concur.